DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Such claim limitation(s) and their corresponding structure is/are: “processing module” (claims 1, 12, and 15) – at least one processor (e.g. CPU, IC, microprocessor etc.) in operative association with a memory (volatile or non-volatile) (Published Application, ¶ [0012]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 11, 14, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (US 2011/0153232 A1).
Regarding claim 1, Ito discloses a fluid leak detection system (fig. 1) for monitoring leaks in a pressurized vessel (1), the system comprising: a temperature sensor (3a); a pressure sensor (2); and a processing module (4) configured to: any one or combination of: compare a temperature output from the temperature sensor (3a) to a reference temperature to produce a temperature differential; or compare a pressure output from the pressure sensor (2) to a reference pressure to produce a pressure differential (outputs from pressure sensor 2 and temperature sensor 3a are used to calculate an equivalent pressure or a pressure v. temperature characteristic 
Regarding claims 2-5, 8, 11, and 14, Ito discloses wherein the monitoring includes any one or combination of: observing the pressure differential to make an assessment of whether a leak occurred; or observing the temperature differential to make an assessment of whether a leak occurred (processing apparatus 4 observes a characteristic curve of pressure v. temperature over time and therefore observes both a pressure differential and a temperature differential; ¶ [0072]); wherein the monitoring includes combining the pressure differential and the temperature differential to make an assessment of whether a leak occurred (pressure differential and temperature differentials are combined into a pressure v. temperature characteristic curve in time series to make a leak assessment; ¶ [0072]); wherein the reference temperature for fluid within the pressurized vessel is determined by PV=nRT, wherein: P=the measured pressure; V=a volume of the fluid confined to the pressurized vessel; n=number of moles of the fluid confined to the pressurized vessel; R=Boltzmann constant for the fluid; and T=the reference temperature for the fluid obtained by solving PV=nRT (the reference temperature at a given pressure may be determined by a gas state equation based on Boyle’s law and Charles’ law, which 
Regarding claim 20, Ito discloses a method for detecting a fluid leak in a pressurized vessel (1), the method comprising: obtaining a temperature reading (from temperature sensor 3a); obtaining a pressure reading (from pressure sensor 2); any one or combination of: comparing a temperature output from the temperature sensor (3a) to a reference temperature to produce a temperature differential; or comparing a pressure output from the pressure sensor (2) to a reference pressure to produce a pressure differential (outputs from pressure sensor 2 and temperature sensor 3a are used to calculate an equivalent pressure or a pressure v. temperature characteristic curve that is compared to a reference pressure or reference characteristic curve over time; ¶¶ [0068, 0070-0072]); and any one or .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2011/0153232 A1) in view of Kurtz et al. (US 7,716,964 B2).
Regarding claims 6, 7, and 13, Ito discloses the invention as set forth above with regard to claim 1.
Although Ito discloses using the gas state equation, it is silent on using the Van der Waals equation.
However, the Van der Waals equation is well known in the art of leakage testing. Kurtz et al., herein Kurtz, teaches measuring pressure and temperature in a container , and using the ideal gas law or the Van der Waals equation to determine a leak (c. 1, ll. 17-24).

Ito is also silent on the particular types of temperature and pressure sensors.
Kurtz teaches a leak detections system wherein a temperature sensor (20) includes one or more of a negative temperature coefficient thermistor, a resistance temperature detector (temperature sensor 20 is an RTD or thermistor; c. 3, ll. 29-33), a thermocouple, or a semiconductor-based sensor; and the pressure sensor (21) includes one or more of an absolute pressure sensor (pressure transducer 21 is an absolute pressure sensor; c. 3, ll. 35-37), a gauge pressure sensor, or a differential pressure sensor.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Ito with the sensor types of Kurtz to provide an accurate means of leak detection in an airplane component (Kurtz, c. 1, ll. 64-67).

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2011/0153232 A1) in view of Otani (JP 2007-137212 A).
Regarding claims 9 and 10, Ito discloses the invention as set forth above with regard to claim 1.
Ito is silent on the fluid containing more than one gas, including nitrogen.
Otani teaches a fluid leak detection system for a tire (Abstract, Solution), wherein the fluid includes more than one gas (the main components of air are 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Ito to use in a leak detection system of a tire as taught in Otani, to allow an operator to quickly and accurately monitor a tire for leakage.

Claims 12, 15, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2011/0153232 A1) in view of Yoshida et al. (JP 2003-194842 A).
Regarding claim 12, Ito discloses the invention as set forth above with regard to claim 1.
Regarding claims 15, 16, and 18, Ito discloses a fluid leak detection system (fig. 1) for monitoring leaks in a pressurized vessel (1), the system comprising: a pressurized vessel (1) configured to contain a substance under pressure (hermetic container 1 contains pressurized gas; ¶ [0021]); wherein the processing module is configured to: any one or combination of: compare a temperature output from the temperature sensor (3a) to a reference temperature to produce a temperature differential; or compare a pressure output from the pressure sensor (2) to a reference pressure to produce a pressure differential (outputs from pressure sensor 2 and temperature sensor 3a are used to calculate an equivalent pressure or a pressure v. temperature characteristic curve that is compared to a reference pressure or reference characteristic curve over time; ¶¶ [0068, 0070-0072]); and any one or combination of: monitor the pressure differential to indicate when a leak occurs in a 
Ito is silent on a housing to contain the detection system.
Yoshida et al., herein Yoshida, teaches a housing (24) configured to house or support a temperature sensor (75), a pressure sensor (70), and a processing module (some processing module is required to determine pressure, temperature, and flow velocity and display the results), wherein the housing (24) has a distal end (rightmost end; fig. 1) and a proximal end (leftmost end; fig. 1), the distal end includes a connector coupling (29) configured to connect the housing (24) to a port (10A) that provides access to the pressurized vessel (10).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Ito with the sensor housing of Yoshida to provide a single sensor housing shared by multiple components to save space (Yoshida, Abstract, Solution). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Ito to consider the Van der Waals equation in its leak assessment calculations to provide a more accurate

Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2011/0153232 A1) in view of Yoshida et al. (JP 2003-194842 A), and further, in view of Otani (JP 2007-137212 A).
Regarding claims 17 and 19, Ito in view of Yoshida disclose the invention as set forth above with regard to claim 15.
Ito in view of Yoshida is silent on the pressurized vessel being a tire.
Otani teaches a pressurized vessel (1) contains a substance under pressure (air), wherein the substance includes a fluid and an object (air in the atmosphere contains at least nitrogen and oxygen which can each be interpreted as a fluid or an object); a fluid leak detection system wherein the pressurized vessel is any one of a tire (fig. 1), an interior spar portion of a helicopter rotor blade, or a container configured to transport objects sensitive to changes in pressure.
 It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Ito in view of Yoshida to use in a leak detection system of a tire as taught in Otani, to allow an operator to quickly and accurately monitor a tire for leakage.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348. The examiner can normally be reached Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852